Exhibit 10.10


Execution Version


SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This SECOND AMENDMENT TO THIRD AMENDED    AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 3, 2018, by and among THE
E.W. SCRIPPS COMPANY, an Ohio corporation (the “Borrower”), the existing lenders
signatory hereto that are party to the Credit Agreement referred to below
(including each signatory to a Consent (as defined below))(each an “Existing
Lender” and collectively, the “Existing Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Administrative
Agent”) as issuing bank and as swingline lender, and the Additional Tranche B
Term Loan Lender (as hereinafter defined).


WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the Existing Lenders are
parties to that certain Third Amended and Restated Credit Agreement dated as of
April 28, 2017 (as amended by that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of October 2, 2017, as the same may be
further restated, amended and restated, supplemented, extended, refinanced or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Existing Lenders desire to amend the Credit Agreement to, among other things,
create the Tranche B Term Loans (as defined in Section 2 below), the proceeds of
which will be used to repay in full the principal amount of the 2017 Term Loans
outstanding under the Credit Agreement prior to the effectiveness of this
Amendment (the “Existing Term Loans”) in accordance with the terms and
conditions hereof;


WHEREAS, upon the effectiveness of this Amendment, each Existing Lender that
shall have executed and delivered a consent to this Amendment substantially in
the form of Exhibit A hereto (a “Consent”) indicating the “Cashless Settlement
Option” (each, a “Cashless Option Lender”) shall be deemed to have exchanged all
of its Existing Term Loans for Tranche B Term Loans in the same aggregate
principal amount as such Lender’s Existing Term Loans as of the Second Amendment
Effective Date and prior to giving effect to this Amendment, and such Lenders
shall thereafter become Tranche B Term Loan Lenders in accordance with the
provisions hereof;


WHEREAS, upon the effectiveness of this Amendment, the Additional Tranche B Term
Loan Lender will make Additional Tranche B Term Loans (as defined in Section 2
below) to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Existing Term Loans that are
not exchanged for Tranche B Term Loans, as well as to prepay Existing Term Loans
from Lenders that execute and deliver a Consent indicating the “Post-Closing
Settlement Option” (each, a “Post-Closing Option Lender ”), and the Borrower
shall pay to each Lender all accrued and unpaid interest through, but not
including, the Second





--------------------------------------------------------------------------------





Amendment Effective Date with respect to the Existing Term Loans; and


WHEREAS, the parties hereto are willing to amend the Credit Agreement on the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows.


Section 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.


Section 2. Amendments to Credit Agreement. Effective on the Second Amendment
Effective Date and subject to the satisfaction of the terms and conditions set
forth herein:
(a)The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:


“Additional Tranche B Term Loan Commitment” shall mean, with respect to the
Additional Tranche B Term Loan Lender, the commitment of the Additional Tranche
B Term Loan Lender to make Additional Tranche B Term Loans on the Second
Amendment Effective Date in an amount equal to
$24,165,764.61.


“Additional Tranche B Term Loan Lender” shall mean Wells Fargo Bank, National
Association, in its capacity as Lender of Additional Tranche B Term Loans.


“Additional Tranche B Term Loan” has the meaning set forth in Section
2.2(b)(ii).


“Applicable Rate” means, with respect to the Tranche B Term Loans, for any day
on and after the Second Amendment Effective Date, the lower of (a) and
(b)
below:



(a)the applicable rate per annum set forth immediately below, based upon the
Total Net Leverage Ratio as set forth in the most recent Compliance Certificate
delivered to the Administrative Agent pursuant to Section 5.1(d): provided,
that, commencing on the Second Amendment Effective Date until the date of the
delivery of the financial statements pursuant to Section 5.1(a) or 5.1(b) as of
and for the first full Fiscal Quarter ended after the Second Amendment Effective
Date, the rate per annum under this clause (a) shall be Pricing Level 1:




- 2 -

--------------------------------------------------------------------------------





Pricing
Level
Total Net
Leverage Ratio
Eurodollar
Loans
Base Rate
Loans
1
    > 2.75:1.00
2.00%
1.00%
2
    ≤ 2.75:1.00
1.75%
0.75%



(b)if and only if a Ratings Trigger exists as of the date of the most recent
Compliance Certificate delivered to the Administrative Agent pursuant to
Section 5.1(d), 0.75% per annum, in the case of Base Rate Loans and 1.75% per
annum, in the case of Eurodollar Loans.


Except as otherwise provided in clause (a) immediately above, each change in the
Applicable Rate (if any) resulting from a change in the Total Net Leverage Ratio
and/or Ratings Trigger shall be determined and adjusted quarterly on the date
that is two Business Days after the date on which the Borrower provides the
Compliance Certificate in accordance with Section 5.1(d) indicating such change
and ending on the date immediately preceding the effective date of the next such
change; provided, however that, notwithstanding the foregoing, if the Borrower
fails to provide the Compliance Certificate by the date such certificate is
required to be delivered under Section 5.1(d), the Applicable Rate with respect
to Tranche B Term Loans from such date shall be at Pricing Level 1 under clause
(a) immediately above until such time as an appropriate Compliance Certificate
is provided, whereupon the level shall be determined as provided above.


If the rating system of a Credit Rating Agency (as defined in the term “Credit
Rating”) shall change, or if any such Credit Rating Agency shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
holding Tranche B Term Loans shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such Credit Rating Agency or shall select a replacement Credit
Rating Agency and, pending the effectiveness of any such amendment or
replacement, for purposes of determining the Applicable Rate, the Credit Rating
of the affected Credit Rating Agency shall be deemed to the Credit Rating of
such Credit Rating Agency as most recently in effect prior to such change or
cessation.


Notwithstanding the foregoing, and for the avoidance of doubt, the Applicable
Rate for Tranche B Term Loans will be subject to Section 2.13(c).


“Cashless Option Lender” shall mean each Lender that has executed and delivered
a Consent indicating the “Cashless Settlement Option.”


“Consent” shall mean a Consent to Second Amendment substantially in the form of
Exhibit A attached thereto.


“Credit Rating” means (a) the corporate family rating of the Borrower as


- 3 -

--------------------------------------------------------------------------------





determined by Moody’s from time to time and (b) the corporate rating of the
Borrower as determined by S&P from time to time (Moody’s and S&P are each
individually referred to herein as a “Credit Rating Agency”).


“Existing Term Loans” has the meaning provided in Section 2.2(a).


“Non-Exchanging Lender” shall mean each Lender holding Existing Term Loans on
the Second Amendment Effective Date that (i) did not execute and
deliver a Consent on or prior to the Second Amendment Effective Date or (ii) is
a Post-Closing Option Lender.


“Post-Closing Option Lender” shall mean each Lender that executed and delivered
a Consent indicating the “Post-Closing Settlement Option.”


“Ratings Trigger” shall mean, as of any date of determination, the Borrower has
a Credit Rating equal to or higher than BB by S&P and equal to or higher than
Ba2 by Moody’s, in each such case with a “stable” or better outlook.


“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of the Second Amendment Effective Date.


“Second Amendment Effective Date” shall mean April 3, 2018, which is the first
Business Day on which all of the conditions precedent set forth in Section 5 of
the Second Amendment have been satisfied or waived and the Tranche B Term Loans
are funded or deemed funded through a cashless settlement pursuant to Section
2.2(b), as applicable.


“Tranche B Term Loan” shall mean, collectively, (i) Existing Term Loans
exchanged for a like principal amount of Tranche B Term Loans pursuant to
Section 2.2(b)(i) and (ii) each Additional Tranche B Term Loan made pursuant to
Section 2.2(b)(ii), in each case on the Second Amendment Effective Date.


“Tranche B Term Loan Commitment” shall mean the Additional Tranche B Term Loan
Commitment and the Tranche B Term Loan Exchange Commitments. After giving effect
to Second Amendment, on the Second Amendment Effective Date, the aggregate
amount (which includes, in the case of the Tranche B Term Loan Exchange
Commitments, the aggregate principal amount to be exchanged) of the Tranche B
Term Loan Commitments shall be
$298,500,000.00.


“Tranche B Term Loan Exchange Commitment” shall mean the agreement of a Lender
to exchange its Existing Term Loans for an equal aggregate principal amount of
Tranche B Term Loans on the Second Amendment Effective Date, as evidenced by
such Lender executing and delivering its Consent and indicating the


- 4 -

--------------------------------------------------------------------------------





“Cashless Settlement Option.”


“Tranche B Term Loan Lender” shall mean, collectively, (i) each Lender that
executes and delivers a Consent and indicates the “Cashless Settlement Option”
prior to the Second Amendment Effective Date, (ii) the Additional Tranche B Term
Loan Lender and (iii) after the Second Amendment Effective Date, each Lender
with an outstanding Tranche B Term Loan.


(a)The definition of “Applicable Margin” is hereby amended by deleting clause
(a) thereof and substituting in lieu thereof the following new clause (a):


“(a) with respect to (i) all 2017 Term Loans outstanding on and after the 2017
Incremental Amendment Closing Date and prior to the Second Amendment Effective
Date, 1.25% per annum on Base Rate Loans and 2.25% per annum with respect to
Eurodollar Loans and (ii) all Tranche B Term Loans outstanding on and after the
Second Amendment Effective Date, the Applicable Rate for each Type of Loan then
in effect and”.


(b)The definition of “Working Capital” is hereby amended and restated in its
entirety as follows:


“Working Capital” shall mean, at any time of determination, (a) the consolidated
current assets (other than cash and Permitted Investments) of the Borrower and
its Subsidiaries at such time minus (b) the consolidated current liabilities of
the Borrower and its Subsidiaries at such time, but excluding any current
portion of long term debt; provided that increases or decreases in Working
Capital shall be calculated without regard to any changes in current assets or
current liabilities as a result of any reclassification in accordance with GAAP
of assets or liabilities, as applicable, between current and noncurrent.


(c)The definition of “Term Loan Commitment” is hereby amended and restated in
its entirety as follows:


“Term Loan Commitment” shall mean (a) the Term Loan Commitment established
pursuant to the First Amendment, (b) the Tranche B Term Loan Commitment or (c)
any New Term Loan Commitment provided for pursuant to Section 2.24, in each
case, as the context may require. Upon the effectiveness of the Second Amendment
and immediately after giving effect thereto, the Tranche B Term Loan Commitments
shall be deemed terminated in full, and all Existing Term Loans paid in full
from the proceeds of the Tranche B Term Loans.


(d)The definition of “Term Loan” is hereby amended and restated in its entirety
as follows:


“Term Loan” shall mean, as the context may require, (a) the Existing Term Loans,
(b) the Tranche B Term Loans and (c) to the extent the Borrower exercises


- 5 -

--------------------------------------------------------------------------------





its right to (i) incremental facilities under Section 2.24 hereof, shall include
each series of New Term Loans or (ii) extend Term Loans under Section 2.30
hereof, each tranche of Extended Term Loans.


(e)The definition of “Term Loan Lender” is hereby amended and restated in its
entirety as follows:


“Term Loan Lender” shall mean, (A) prior to the Second Amendment Effective Date,
(i) each Incremental Term Lender and (ii) each other Lender holding an
outstanding 2017 Term Loan, and (B) after the Second Amendment
Effective Date, (i) each Tranche B Term Loan Lender and (ii) each Lender holding
an outstanding Tranche B Term Loan and/or a New Term Loan. The Borrower hereby
waives its consent rights under Section 10.4 of the Credit Agreement with
respect to assignments made by Wells Fargo Bank, National Association in
connection with the initial syndication of the Additional Tranche B Term Loans.


(f)Section 2.2 of the Credit Agreement is hereby amended in its entirety to be
replaced with the following:


Section 2.2 Term Loans.


(a)The parties hereto acknowledge that 2017 Term Loans in an aggregate principal
amount of $300,000,000 were funded to the Borrower pursuant to the First
Amendment and immediately prior to the Second Amendment Effective Date, the
total outstanding principal amount of 2017 Term Loans (the “Existing Term
Loans”) was $298,500,000.00.


(b)On the Second Amendment Effective Date, (i) each Cashless Option Lender
agrees, severally, and not jointly, to exchange its Existing Term Loans for a
like principal amount of Tranche B Term Loans, and (ii) the Additional Tranche B
Term Loan Lender agrees to make additional Tranche B Term Loans (the “Additional
Tranche B Term Loans”) to the Borrower in a principal amount not to exceed its
Additional Tranche B Term Loan Commitment, and the Borrower shall prepay all
Existing Term Loans of Non- Exchanging Lenders with the gross proceeds of the
Additional Tranche B Term Loans.


(c)With respect to all Term Loans, (i) once prepaid or repaid, may not be
reborrowed, (ii) such Term Loans may be, from time to time at the option of the
Borrower, Base Rate Loans or Eurodollar Loans or a combination thereof in
accordance with the terms and conditions hereof, in each case denominated in
Dollars, provided that such Term Loans made as part of the same Term Borrowing
shall consist of Term Loans of the same Type and (iii) such Term Loans shall be
repaid in accordance with Section 2.9(c).


(g)Section 2.14(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


- 6 -

--------------------------------------------------------------------------------







“(d) The Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan Lender with an outstanding Tranche B Term Loan immediately prior
to any Repricing Transaction (as defined below) occurring on or prior to the
6-month anniversary of the Second Amendment Effective Date (including each Term
Loan Lender with a Tranche B Term Loan that withholds its consent to such
Repricing Transaction and is replaced pursuant to Section 2.26(d)), a fee in an
amount equal to 1.00% of the aggregate principal amount of such Term Loan
Lender’s outstanding Tranche B Term Loan immediately prior (and subject) to such
Repricing Transaction, which fee shall be due and payable upon the effectiveness
of such Repricing Transaction. As used herein, the term “Repricing Transaction”
shall mean (a) any prepayment or repayment of Tranche B Term Loans (or any
portion thereof), with the proceeds of, or any conversion of Tranche B Term
Loans (or any portion thereof) into, any new or replacement tranche of term
loans (including any Term Loans issued after the Second Amendment Effective
Date) bearing interest with an “effective yield” (taking into account, for
example, upfront fees, interest rate spreads, interest rate benchmark floors and
original issue discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans) less
than the “effective yield” applicable to the Tranche B Term Loans (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices) and
(b) any amendment and/or modification (including pursuant to a replacement of a
Tranche B Term Loan pursuant to Section 10.2(b)) to the Tranche B Term Loans
which reduces the “effective yield” applicable to the Tranche B Term Loans, but
in either case (A) not if such prepayment, repayment, amendment or modification
is made in connection with a Change in Control transaction and (B) only if the
primary purpose of such prepayment, repayment, amendment or modification is to
refinance the Tranche B Term Loans at a lower “effective yield”. For purposes of
the foregoing, “effective yield” per annum, shall mean, as of any date of
determination, the sum of (i) the higher of (A) the Adjusted LIBO Rate on such
date for a deposit in Dollars with a maturity of one month and (B) the Adjusted
LIBO Rate floor, if any, with respect thereto as of such date, (ii) the interest
rate margins as of such date (with such interest rate margin and interest
spreads to be determined by reference to the Adjusted LIBO Rate) and (iii) the
amount of the original issue discount and upfront fees thereon (converted to
yield assuming a four-year average life and without any present value
discount).”


(a)Section 2.24 of the Credit Agreement is hereby amended by replacing all
references therein to “Term Loan Commitment” and “Term Loan Commitments” to “New
Term Loan Commitment” and “New Term Loan Commitments”, respectively.


(b)Exhibit 5.1(d) to the Credit Agreement is hereby amended by adding a new


- 7 -

--------------------------------------------------------------------------------





item 8. thereto immediately following item 7. as follows:


“8. As of the date hereof, a Ratings Trigger [exists][does not exist]. As of the
date hereof, the Credit Rating assigned by S&P is______ and the Credit Rating
assigned by Moody’s is ______.”


Section 3. Consents and Waivers. Each Tranche B Term Loan Lender hereby consents
to an Interest Period beginning on the Second Amendment Effective Date and
ending on April 30, 2018, in respect of the Borrowing or exchange into Tranche B
Term Loans, which shall initially constitute Eurodollar Loans, on the Second
Amendment Effective Date. The Lenders party hereto waive the payment of any
breakage loss or expense under Section 2.19 of the Credit Agreement in
connection with the exchange of Existing Term Loans into Tranche B Term Loans.
The Lenders party hereto waive any notice of prepayment of the Existing Term
Loans on the Second Amendment Effective Date that would otherwise be required
pursuant to Section 2.11 of the Credit Agreement.


Section 4. Credit Agreement Governs. Except as set forth in this Amendment, the
Tranche B Term Loans shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents and, from and after the Second Amendment
Effective Date, each reference to a “Loan”, “Term Loan”, “Loans” or “Term Loans”
in the Credit Agreement, as in effect on the Second Amendment Effective Date,
shall be deemed to include the Tranche B Term Loans, each reference to a
“Commitment” shall be deemed to include the “Tranche B Term Loan Commitment” and
each reference to a “Lender” or “Lenders” in the Credit Agreement shall be
deemed to include the Tranche B Term Loan Lenders, and other related terms will
have correlative meanings mutatis mutandis. Except as otherwise expressly
provided herein, the Tranche B Term Loans will have the same terms as the Term
Loans currently outstanding under the Credit Agreement (before giving effect to
this Amendment), including the same Term Loan Maturity Date.


Section 5. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment and the obligations of the Tranche B Term Loan Lenders to make the
Tranche B Term Loans shall become effective on the Second Amendment Effective
Date, which shall be the first Business Day on which the following conditions
are satisfied or waived:


(i)the Administrative Agent (or its counsel) shall have received counterparts of
this Amendment or Consent that, when taken together, bear the signatures of
Lenders constituting the Required Lenders as well as signatures of (A) each
Cashless Option Lender and each Post-Closing Option Lender, (B) the
Administrative Agent, (C) the Additional Tranche B Term Loan Lender and (D) the
Borrower;


(ii)the Administrative Agent shall have received a Notice of Borrowing for the
Additional Tranche B Term Loans (whether in writing or by telephone) in
accordance with the Credit Agreement;


(iii)the Borrower shall have paid in full all accrued and unpaid interest owing


- 8 -

--------------------------------------------------------------------------------





in respect of the Existing Term Loans as of the Second Amendment Effective Date;


(iv)the Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:


(A)a favorable opinion of counsel for the Borrower, in form and substance
reasonably satisfactory to the Lead Arranger (as defined below);
(B)a certificate from a Responsible Officer of the Borrower dated as of the
Second Amendment Effective Date, and attaching the document referred to in
clause (C) below;


(C)the Administrative Agent shall have received a good standing certificate as
of a recent date from the applicable Governmental Authority of the Borrower’s
jurisdiction of incorporation;


(D)before and after giving effect to this Amendment and the Borrowing of or
exchange into the Tranche B Term Loans and to the application of any proceeds
therefrom no Default or Event of Default shall exist;


(E)the Administrative Agent shall have received from the Borrower an Officer’s
Certificate certifying as to compliance with the preceding clause (D); and


(F)the representations and warranties of each Loan Party set forth in Section 6
below shall be true and correct in all material respects; and


(v)the Administrative Agent shall have received the Reaffirmation of Obligations
under Loan Documents attached to this Amendment (the “Reaffirmation”) duly
executed by each of the Loan Parties; and


(vi)the fees in the amounts previously agreed in writing by Wells Fargo
Securities, LLC (the “Lead Arranger”) to be received on the Second Amendment
Effective Date and all reasonable and documented or invoiced out-of-pocket costs
and expenses (including the reasonable fees, charges of a single counsel to the
Lead Arranger) incurred in connection with the transactions contemplated hereby
for which invoices have been presented at least one (1) Business Day prior to
the Second Amendment Effective Date shall, upon the Borrowing of the Tranche B
Term Loans, have been, or will be substantially simultaneously, paid in full.


Section 6.    Representations and Warranties. The Borrower represents and
warrants to the Lead Arranger, the Administrative Agent and the Lenders that:


(a)Compliance with Laws, Etc. As of the Second Amendment Effective Date, the
execution, delivery and performance by the Borrower of this Amendment (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority,


- 9 -

--------------------------------------------------------------------------------





except those as have been obtained or made and are in full force and effect, and
except for filings required by applicable securities laws and regulations, which
filings have been made or will be made on or prior to the date on which such
filings are required to be made, (b) will not violate any Requirements of Law
applicable to the Borrower or any Subsidiary or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any Subsidiary or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary, except Liens (if any) created under the Loan
Documents.


(b)No Default. As of the Second Amendment Effective Date, no Default or Event of
Default has occurred and is continuing, nor will any exist immediately after
giving effect to this Amendment.


(c)Representations and Warranties in Credit Agreement. All representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects on and as of the date hereof except for those that expressly
relate to a prior date.


(d)Execution, Delivery and Performance. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio, and the execution, delivery and performance by the Borrower of this
Amendment are within its corporate powers, have been duly authorized by all
necessary corporate action and do not (i) contravene the Borrower’s charter or
by-laws or (ii) violate the law or any material contractual restriction binding
on the Borrower.


(e)Validity. This Amendment (and the Credit Agreement, as amended hereby),
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.


(f)Reaffirmation. The signatories to the Reaffirmation represent all Persons who
are, or are required to be, Loan Parties (other than the Borrower) as of the
date hereof.


Section 7. No Other Amendments. This Amendment, and the terms and provisions
hereof, constitute the entire agreement among the parties pertaining to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements relating to the subject matter hereof. To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of or as an amendment of any
right, power, or remedy of the Administrative Agent and the Lenders or any of
the other Loan Documents as in effect prior to the date hereof, nor constitute a
waiver of any provision of the Credit Agreement or any of the other Loan
Documents. The Borrower acknowledges and expressly agrees that the
Administrative Agent and the Lenders reserve the right to, and do in fact,
require strict compliance with all terms and provisions of the Credit Agreement
and the other Loan Documents. The Borrower has no knowledge of any challenge to
the Administrative Agent’s or any Lender’s claims arising under


- 10 -

--------------------------------------------------------------------------------





the Loan Documents, or to the effectiveness of the Loan Documents.


Section 8. Release. In order to induce the Administrative Agent and the Lenders
to execute and deliver this Amendment, the Borrower accepts and agrees to each
provision of this Amendment and the Borrower hereby releases, acquits, and
forever discharges the Administrative Agent, each of the Lenders, and each and
every past and present subsidiary, affiliate, stockholder, officer, director,
agent, servant, employee, representative and attorney of the Administrative
Agent or any Lender, from any and all claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses of any kind, character, or
nature whatsoever, known or unknown, fixed or contingent, which the Borrower may
have or claim to have arising out of or connected with any act or omission of
the Administrative Agent or any Lender existing or occurring prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the Credit Agreement, the other Loan
Documents or the transactions contemplated thereby.


Section 9. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith and therewith.


Section 10. References to the Credit Agreement. Each reference to the Credit
Agreement in any of the Loan Documents (including the Credit Agreement) shall be
deemed to be a reference to the Credit Agreement taking into account the terms
of this Amendment.


Section 11. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


Section 13. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect.


Section 14. Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall be binding upon all parties, their
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Amendment.


Section 15. No Novation. Nothing in this Amendment or in any of the transactions
contemplated hereby is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any of the Obligations of the Borrower under
the Credit Agreement or to modify,


- 11 -

--------------------------------------------------------------------------------





affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any Collateral for the
Obligations.


Section 16. Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the
terms or provisions of this Amendment in any other jurisdiction. If any
provision of this Amendment is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as would be enforceable.


Section 17. Loan Document. This Amendment shall be deemed to be a Loan Document
for all purposes.


Section 18. Joint Lead Arrangers. Wells Fargo Securities, LLC and JPMorgan Chase
Bank, N.A. are “Joint Lead Arrangers” and “Joint Bookrunners” for this
Amendment. The Borrower and each Lender hereby agree that none of Wells Fargo
Securities, LLC and JPMorgan Chase Bank, N.A. as Joint Lead Arrangers and Joint
Bookrunners, in each case in their capacities as such, shall have any duties or
obligations hereunder or under any Loan Documents to the Borrower or to any
Lender.




[Signatures on Following Pages]






- 12 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Third Amended and Restated Credit Agreement to be executed as of the date first
above written.
BORROWER:


THE E.W. SCRIPPS COMPANY




By:/s/ Lisa A. Knutson            


Name: Lisa A. Knutson    
Title: Executive Vice President, CFO    




[Signatures Continue on Following Pages]







--------------------------------------------------------------------------------





LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender, as
Swingline Lender and as Issuing Bank




By:    /s/ Kyle R. Holtz             
Name: Kyle R. Holtz
Title: Director








[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender




By:    /s/ Cynthia W. Burton             
Name: Cynthia W. Burton
Title: Director












[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Tracy Martinov             
Name: Tracy Martinov
Title: Authorized Signatory




[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender




By:    /s/ Suzanne Rode             
Name: Suzanne Rode
Title: Managing Director






[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







PNC BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Jeffrey L. Stein             
Name: Jeffrey L. Stein
Title: Senior Vice President




[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Joshua Rachetto             
Name: Joshua Rachetto
Title: Officer




[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







BANK OF AMAERICA N.A., as a Lender




By:    /s/ Gregory J. Bosio             
Name: Gregory J. Bosio
Title: Senior Vice President










[Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








Signature pages of Lenders to each Consent to Second Amendment
on file with Administrative Agent.






--------------------------------------------------------------------------------








EXHIBIT A
to Second Amendment


CONSENT TO SECOND AMENDMENT


CONSENT (this “Consent”) to Second Amendment (“Amendment”) to the Third Amended
and Restated Credit Agreement, dated as of April 28, 2017 (as further amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time, the “Credit Agreement”), by and among The E.W.
Scripps Company, an Ohio corporation (the “Borrower”), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”). Capitalized terms used in this
Consent but not defined in this Consent have the meanings assigned to such terms
in the Credit Agreement (as amended by the Amendment).


Existing Lenders of Existing Term Loans. The undersigned Lender hereby
irrevocably and unconditionally approves the Amendment and consents as follows
(check ONE option):


Cashless Settlement Option


□
to convert 100% of the outstanding principal amount of the Existing Term Loans
held by such Lender into a Tranche B Term Loan in a like principal amount.



Post-Closing Settlement Option


□
to have 100% of the outstanding principal amount of the Existing Term Loans held
by such Lender prepaid on the Second Amendment Effective Date and purchase by
assignment the principal amount of Tranche B Term Loans committed to separately
by the undersigned.



IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the ________ of ________, 2018.


_____________________________, as a Lender (type name of the legal entity)




By:
Name:__________________________
Title:___________________________    
















--------------------------------------------------------------------------------







If a second signature is necessary:




By:
Name:__________________________
Title:___________________________    




Name of Fund Manager (if any):    ____________________________________________




--------------------------------------------------------------------------------





REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS




Each of the undersigned hereby expressly acknowledges the terms of the Amendment
(as defined below) and reaffirms the covenants, agreements and its continuing
obligations (including its guarantee) owing to the Administrative Agent and each
Lender under each Loan Document to which such Person is a party and agrees that,
except as provided in the foregoing Second Amendment to Third Amended and
Restated Credit Agreement (the “Amendment”), the following shall not in any way
affect the validity and enforceability of any such Loan Document, or reduce,
impair or discharge the obligations of or Collateral given by such Person
thereunder: (a) the departure from the terms of the Credit Agreement pursuant to
the terms of the Amendment; or (b) any of the other transactions contemplated by
the Amendment. Without limiting the generality of the foregoing, the Security
Documents to which each of the Loan Parties is a party and all of the Collateral
do, and shall continue to, secure payment of all of the Obligations.


Each of the undersigned further agrees (i) that references contained in any Loan
Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement, taking into account the terms of the Amendment and (ii) that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect.


This reaffirmation shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof other than
Sections 5-1401 and 5- 1402 of the New York General Obligations Law) of the
State of New York.








[Signatures on Following Page]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF. each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Loan Documents as of March ________, 2018.




Scripps Media. Inc.
Media Convergence Group, Inc.
90028 Media, LLC
Scripps Broadcasting Holdings LLC
Bounce Media. LLC
Brown Sugar, LLC
Trumpet 25 LLC
Katz Broadcasting Holdings, LLC
Katz Broadcasting, LLC
Escape Media, LLC
Laff Media, LLC
Grit Media, LLC








By:/s/ Lisa A. Knutson            
Name: Lisa A. Knutson    
Title: Executive Vice President, CFO    








